DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 13, and 15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim 1; “a first air handler rack frame, the air first handler rack frame” in line 13 is unclear; whereas it cannot be ascertained if a first air handler rack frame is to be asserted twice OR if the second occurrence is otherwise intended to assert a second air handler rack frame. Also, ‘the air first handler rack frame shall be corrected to the first air handler rack frame. NOTE: it appears ‘the air first handler rack frame’ may be intended to denote ‘a second air handler rack frame’ so as to properly denote that each respective rack frame (first, second and computer rack frames) are interchangeably stacked, as suggested in lines 13-14, and to structurally allow for the second air handler rack to comprise the atleast one selected rack of the rack rows being stacked atop the first air handler rack, as suggested in lines 36-39 since each of the first, second and Regarding Claim 15; “a first air handler rack frame, a computer rack frame and the first handler rack frame” in lines 11-12 is unclear; whereas it cannot be ascertained if the first air handler rack frame is intended to refer back to a first air handler rack frame OR otherwise intended to assert a second air handler rack frame. NOTE: it appears ‘the first air handler rack frame’ may be intended to denote ‘a second air handler rack frame’ so as to properly denote that each respective rack frame (first, second and computer rack frames) are interchangeably stacked, as suggested in lines 11-12, and to structurally allow for the second air handler rack to comprise the atleast one selected rack of the rack rows being stacked atop the first air handler rack, as suggested in lines 34-37 since each of the first, second and computer rack(s) comprise a respective frame.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1, 3, 7-8, 10-13, and 15, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Jochim 2018/0295751).
Regarding Claim 1; Jochim discloses a rack arrangement for a data center (as set forth by abstract; whereas data center-200 has server racks-215 in a row-208—as depicted by Fig.’s 2A-2B), comprising: a plurality of rows of racks, the rack rows being aligned with each other in a parallel row configuration (aligned parallel rows-208--as depicted by Fig.’s 2A-2B), each of the rack rows having a cold aisle side and a hot aisle side opposite the cold aisle side (as depicted by Fig.’s 2B- 2C—whereas para. 0078 discloses 218 denotes hot aisles at sides 224 between multiple adjacent rows; and 220 denotes cold aisles corresponding to each row at sides 222), further comprising: a plurality of computer racks, each computer rack having an air inlet side for ingress of air into the computer rack and an air outlet side for egress of air out of the computer rack (whereas computer racks 217-Fig. 2C includes an inlet side at 222 receiving airflow 228; and an outlet side at 224 in which heated air 216 flows out of 217), each computer rack containing a computer rack frame, that comprises a plurality of housing units for housing computer equipment (whereas 210 include structural members defining stacked bays 212—as set forth by para.’s 0061 and 0063; wherein a bay includes a computer rack 217 comprising rails on opposite sides respectively supporting a sub-assembly—para. 0064; wherein each sub-assembly includes a tray, chassis container, box, cage, or frame mounted in each computer rack-217 having a motherboard, hard drive, or electronic devices—as set forth by para.’s 0067-0068); a first air handler rack (as depicted by 216-fig. 2C at a bottom row) and a second air handler rack (as depicted by another 216 at a middle row), each having a respective air inlet side and an air outlet side (whereas 216 receives heated air at side 224 and circulates a cooling air through to side 222; each 216 further includes fans in the units and has a frame form factor the same, similar to, and/or larger than the server racks as set forth by para.’s 0075 0079), the first air handler rack comprising: a first air handler rack frame, the air first handler rack frame and the computer rack frame being interchangeably stackable atop one (whereas each of first and second air handler racks 216 and the computer rack 217 comprise the same or similar form factors—para. 0075; wherein 216 and 217 are stacked—as depicted by Fig. 2C; and 216 and 217 are positioned within bays and are interchangeable—as set forth by para. 0075); a first heat exchanger supported by the first air handler rack frame, the first heat exchanger comprising a first coil for circulating cooling fluid therein, the first coil having a fluid inlet for receiving cooling fluid into the first coil and a fluid outlet for discharging cooling fluid from the first coil (whereas 216 includes a cooling coil having supply and returns receiving, circulating fluid therein and discharging fluid—para.’s 0076-0077 and 0079); and at least one first fan supported by the first air handler rack frame, the at least one first fan being configured for pulling air into the first air handler rack via the air inlet side of the first air handler rack and discharging air via the air outlet side of the first air handler rack, the at least one first fan directing air through the first heat exchanger (as depicted by Fig. 2C –whereas 216 at the bottom row includes a first of the fans to draw in heated air 226 at 224, which is cooled by the first cooling coil and circulate cool air 228 out of 216 at 222--as set forth by para. 0079); the second air handler rack comprising: a second air handler rack frame (as depicted by Fig. 2C--whereas 216 at the middle row comprises a fan—para. 0079 and is defined within a structural bay 212 of 210—as set forth by para. 0061 and 0063; and 216 is positioned within the bay and comprise a form factor the same or similar to the computer rack); a second heat exchanger supported by the second air handler rack frame, the second heat exchanger comprising a second coil for circulating fluid therein, the second - Page 2 -US Pat. Ser. No. 16/680,087 to CHEHADEcoil of the second heat exchanger having a fluid inlet for receiving cooling fluid into the second (whereas 216 of the middle row includes cooling coil having supply and returns receiving, circulating fluid therein and discharging fluid—para.’s 0076-0077 and 0079); and at least one second fan supported by the second air handler rack frame, the at least one second fan being configured for pulling air into the second handler rack via an air inlet side of the second air handler rack and discharging air via an air outlet side of the second air handler rack, the at least one second fan directing air through the second heat exchanger (as depicted by Fig. 2C –whereas 216 at the middle row includes a second of the fans to draw in heated air 226 at 224, which is cooled by the second cooling coil and circulate cool air 228 out of 216 at 222--as set forth by para. 0079), wherein, the air inlet side of any one of the computer racks and the air outlet side of the first and second air handler racks are disposed on the cold aisle side of the rack rows (as depicted by Fig. 2C—whereas the cold aisle 220 includes the computer rack receiving air at 228; and where each of the first and second air handler racks 216 outlets cool air 228 into the cold aisle), and at least one selected rack of the rack rows being stacked atop the first air handler rack such that the first air handler rack frame supports the at least one selected rack, and wherein the at least one selected rack comprises at least one computer rack of the plurality of computer racks or the second air handler rack (as depicted by Fig. 2C whereas the second air handler rack 216 of the middle row is stacked above the first air handler rack 216 at the bottom row; and the computer rack 217 is atleast indirectly stacked above the first air handler rack or whereas 217 is interchangeable with the second air handler rack, as above noted by para. 0075 to be immediately stacked above the first air handler rack).
5least one row of racks having a cold aisle side and a hot aisle side opposite the cold aisle side (as depicted by Fig. 2B), the at least one row of racks including: a plurality of computer racks, each computer rack comprising a computer rack frame, the computer rack frame comprising a housing unit for housing computer equipment (as set forth by para’s 0068-0069—whereas the server racks 214-215, and 217, each rack includes a subassembly 218 comprising a cage include computing equipment and are arranged in bays 212 of rack frame assembly 210), each computer rack having an air inlet side for ingress of air into the 10computer rack and an air outlet side for egress of air out of the computer rack (air inlet receiving cold air 228 into the racks at front side 222; and air outlet flows heated air 226 into warm air aisle located between the rows 208 —as depicted by Fig. 2B); an air handler rack having an air inlet side and an air outlet side (216), the air handler rack comprising: an air handler rack frame (XXXXXX); a heat exchanger supported by the air handler rack frame, the heat 15exchanger comprising a coil for circulating cooling fluid therein, the coil having a fluid inlet for receiving cooling fluid into the coil and a fluid outlet for discharging cooling fluid from the coil (whereas 216 includes cooling coils receiving and discharging liquid,  and fans in the units having a FRAME-XX —para.’s 0076-0077 and 0079); and at least one fan supported by the air handler rack frame, the at least one fan being configured for pulling air into the air handler rack via the air inlet side of the 20air handler rack and discharging air via the air outlet side of the air handler rack, the at least one fan directing air through the heat exchanger, the air inlet side of any one of the computer racks and the air outlet side of the air handler rack being on the cold aisle side of the at least one row of racks, at least one selected rack of the row of racks being stacked atop the air handler 25rack (as depicted by Fig.’s 2A-2C).  

30Regarding Claim 3; Jochim discloses the rack arrangement of claim 1, wherein the at least one computer rack comprises a first computer rack and a second computer rack of the plurality of computer racks (as already set forth).  

Regarding Claim 7; Jochim discloses the rack arrangement of claim 1, wherein the at least one computer rack is stacked atop the second air handler rack (as depicted by Fig. 2C).  

Regarding Claim 8; Jochim discloses the rack arrangement of claim 1, wherein at least one of the first and second air handler racks is supported on a ground surface of the data center (as depicted by Fig.’s 2A-2C—whereas each 216 are stacked on a data center building floor).  

Regarding Claim 10; Jochim discloses the rack arrangement of claim 1, wherein a length of the computer rack frame is greater than a height of the computer rack frame (para. 0049 discloses 18-22U in height and 50 inches wide).

25Regarding Claim 11; Jochim discloses the rack arrangement of claim 10, wherein: the first and second air handler rack frame have a length that is approximately equal to the length of the computer rack frame; and the first and second air handler rack frame have 

Regarding Claim 12; Jochim discloses the rack arrangement of claim 1, wherein the at least one first and second fans comprise a plurality of fans, the plurality of fans being disposed side-by-side horizontally (as depicted by Fig.’s 2A or 3A).  

Regarding Claim 13; Jochim discloses the rack arrangement of claim 12, wherein the first and second coils extend across each of the plurality of 5fans (as depicted by Fig.’s 3A-3C—whereas cooling coil 304 extends across fans 306).  

Regarding Claim 15; the method steps are necessitated by the already disclosed structure of Jochim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Jochim 2018/0295751).
Regarding Claim 9; Jochim discloses the rack arrangement of claim 1, except, explicitly wherein at least one of the first and second air handler racks is stacked atop at least one 20computer rack of the plurality of computer racks.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify a bottom-most row of the interchangeable stack on the right of Fig. 2C as comprising another computer rack 217 since it was known in the art that as set forth by para. 0075 that all of the air handler and computer racks are interchangeable and para. 0062 discloses the stack may further comprise different combinations and implementations including four racks according to desired power density and computing power thereof.


Allowable Subject Matter
5.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5; The rack arrangement of claim 1, wherein: the at least one selected rack further comprises a third air handler rack stacked atop the second air handler rack; and the third air handler rack comprises: a third air handler rack frame; a third heat exchanger supported by the third air handler rack frame, the third heat exchanger comprising a coil for circulating cooling fluid therein, the coil of the third heat exchanger having a fluid inlet for receiving cooling fluid into the coil and a fluid outlet for discharging cooling fluid from the coil; and - Page 3 -US Pat. Ser. No. 16/680,087 to CHEHADEat least one third fan supported by the third air handler rack frame, the at least one third fan being configured for pulling air into the third air handler rack via an air inlet side of the third air handler rack and discharging air 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5, 7-13, and 15, have been considered but are moot; whereas new rejections are hereby presented to read on the amended claim language.

Conclusion
6.10Regarding C	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094.  The examiner can normally be reached on M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835